Usmsmcrcoum
ease 5:19-cm-00014-El_vv Documeml Filed 02/14/19 PageY*§§W§§LBHMNSAS

Ao 106 (Rev. 04/10) Appiication for a‘search Wanam
l'l:B l§ Zl"§
UNITED STATES DISTRICT CoUR};OUGLASF_ YOUNG, mark

for the By
Western District of Arkansas

5 i/
Case No. 5:19 CM

APPLICATION FOR A SEARCH WARRANT

 

 

DeputyClcrk

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Two (2) Apple iPhone cellular telephones

VVVVVV

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identijy the person or describe the
property to be searched and give its location):

See Attachments A-1 & A-2.

located in the Western District of Arkansas , there is now concealed (idenzijy the
person or describe the property to be seized)!

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (eheck one or more):
d evidence of a crime;
Cl contraband, fruits of crime, or other items illegally possessed;
Cl property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz`on Oj'ense Description
21 U.S.C. 841(a)(1) Distribution of Contro|led Substances
21 U.S.C. 846 Conspiracy

The application is based on these facts:

See attached Affidavit of H.S.l. T.F.O. Tracy Brown

d Continued on the attached sheet.

Cl Delayed notice of days (give exact ending date if mor han 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis ofw ` ` s

 

 

W
HS| TFO Tracy Brown
Printed name and title

 

 

Swom to before me and signed in my presence.

Judge ’s signature

City and state: Fayettevi||e, Arkansas Hon. Erin L. V\hedemann, U.S. Magistrate Judge

Printea’ name and title

 

 

 

Case 5:19-cm-OOOl4-ELW Document 1 Filed 02/14/19 Page 2 of 21 Page|D #: 2

ATTACHMENT A-l

The property to be searched is described as an Apple iPhone Model A1784. The cellular
telephone is currently in the possession of Homeland Security Investigations, located at: 3419 N.
Plainview Avenue, Fayetteville, Arkansas. The Apple iPhone has a red after-market film affixed
to the front, The remainder of the phone’s exterior is black. The “Apple” brand logo appears on
the back of the device. This warrant authorizes the forensic examination of the described and
photographed Apple iPhone cellular telephone for the purpose of locating the electronically
stored information described in Attachment B.

 

Attachments A&B
1

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 3 of 21 Page|D #: 3

ATTACHMENT A-2

The property to be searched is described as an Apple iPhone. The cellular telephone is currently
in the possession of Homeland Security Investigations, located at: 3419 N. Plainview Avenue,
Fayetteville, Arkansas. The Apple iPhone is light-blue in color. The “Apple” brand logo
appears on the back of the device. This warrant authorizes the forensic examination of the
described and photographed Apple iPhone cellular telephone for the purpose of locating the
electronically stored information described in Attachment B.

 

 

Attachments A&B
2

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 4 of 21 Page|D #: 4

ATTACHMENT B
INFORMA TION TO BE SEIZED BY THE GO VERNMENT

All records and information on the device described in Attachment A that constitutes
evidence, f`ruits, and instrumentalities of violations of 21 U.S.C. §§ 841(a)(l), & 846, including:

a. All internet browsing history, as well as telephonic, text, and electronic mail messages
between Jorge SANDOVAL and other persons, known and unknown, regarding the
unlawful acquisition, disposition, and/or transfer of controlled substances or controlled
substance analogues; information regarding the payment(s) for the controlled substances or
controlled substance analogues; or the acquisition, transfer, or concealment of assets,
money, or proceeds by any means;

b. All bank records, wire transfer records, bank statements, tax records, tax returns, financial
records and notes, checks, credit card bills, account information, and other financial records;

c. Correspondence, notations, logs, receipts, journals, records, and other documents noting
the price, quantity and/or times when controlled substances or controlled substance
analogues were obtained and/or sold;

d. Any and all address books, telephone records, telephone books, date books, calendars,
payment records, and telephone bills and documents and other items reflecting names,
addresses, and telephone numbers; _

e. Records, documents, and deeds reflecting the purchase or lease of real estate, vehicles,
precious metals, jewelry, or other items, obtained with the proceeds from the illegal sale
of controlled substances or controlled substance analogues and related activities;

f`. Records of off-site locations to store records or controlled substances, including safe
deposit keys, records, receipts, rental agreements for storage facilities;

g. Mementos, including photographs, and other historical keepsake items which document
the association of co-conspirators, with each other and other suspected associates
involved in the illegal sale of controlled Substances and controlled substance analogues
and money launders as well property or assets purchased with illegal proceeds;

h. Lists of customers and related identifying information;

i. Types, amounts, and prices of controlled Substances and controlled substance analogues
trafficked, as well as dates, places, and amounts of specific transactions;

j. Text messages and other communications stored on the electronic devices relating to the
trafficking of controlled substances and controlled substance analogues, money
laundering, or identification of co-conspirators;

Attachments A&B
3

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 5 of 21 Page|D #: 5

k. Any information related to the sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

l. Evidence of user attribution showing who used or owned the device at the time the things
described in this warrant were created, edited, deleted, such as logs, phonebooks,
photographs, saved usernames and passwords, documents, spreadsheets, and browsing
history;

Attachments A&B
4

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 6 of 21 Page|D #: 6

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tracy Brown, Task Force Officer with Homeland Security Investigations,
Fayetteville, Arkansas, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. This affidavit is being submitted in support of an application for a
search warrant for evidence believed to be contained in an Apple iPhone Model
A1784 (hereinaf`ter referred to as “Subject Telephone 1”) and a blue Apple iPhone
(hereinafter referred to as “Subject Telephone 2”). The subject telephones are
described herein and in Attachment A-l (Subject Telephone 1) and Attachment
A-2 (Subject Telephone 2), and the items to be seized are described herein and in
Attachment B. Because this Affidavit is being submitted for the limited purpose
of establishing probable cause to search the subject telephone, it does not include
all of the information known to me as part of this investigation, but only
information sufficient to establish probable cause for the requested search
warrant.

2. I have been a police officer and detective with the Bentonville
Police Department for over l9 years. Since 2013, I have held the rank of
Detective Corporal assigned to the Narcotics Unit, a component of the Criminal
Investigations Division. Prior to working for Bentonville Police Department, l
was employed by the Benton County Sheriff"s Office for three years.

Additionally, I served in the United States Air Force as a Law Enforcement

Specialist for four years. In 2014, I became a task force officer with Homeland

 

Case 5:19-cm-00014-ELW Document 1

Security Investigations after completing the Title 19 Cross-Designation Course.
As such, I am authorized to investigate and enforce federal law, including the
application for and execution of search warrants. Additionally, I have completed
the Arkansas Narcotics Officer Certificate Program. Lastly, I have received
specialized training in, among other things, (a) the debriefing of defendants,
witnesses, and informants, as well as others who have knowledge of the
distribution and transportation of controlled substances, harboring, shielding,
smuggling and employment of illegal aliens and of the laundering and
concealment of proceeds of drug trafficking; (b) surveillance; (c) analysis of
documentary and physical evidence; (d) conducting undercover operations; (e)
preparing and executing state and federal search warrants and arrest warrants; (f)
collecting information to further investigations; and (g) arresting individuals
involved in drug trafficking violations. I also have experience in investigations
involving the interception of wire communications

3. Regarding the business of illegal narcotics trafficking, I am also aware
of the following things based upon my training and experience:

i. That drug dealers very often place assets, including accounts at
financial institutions, in names other than their own to avoid
detection by government or other law enforcement agencies.

ii. That even though these assets are in other names, the drug dealers
continue to use these assets and exercise dominion and control

over them.

Filed 02/14/19 Page 7 of 21 Page|D #: 7

 

Case 5:19-cm-00014-ELW Document 1

iii.

iv.

vi.

vii.

That drug dealers frequently maintain on-hand amounts of United
States currency in order to maintain and finance their ongoing
illegal drug business.

That drug dealers often maintain books, records, receipts, notes,
ledgers, computers, computer disks, tickets, money orders,
cashier’s checks, wire transfer receipts, and similar drug related
financial documents and records pertaining to the transportation,
ordering, sale and distribution of illegal drugs. Furthermore, such
documents are often Written in code.

That drug dealers commonly front (provide illegal drugs on
consignment) to their clients and often keep the aforementioned
items so they can account for their drugs, the money owed for
these drugs, and who has or owes for these drugs.

That the aforementioned books, records, receipts, notes, ledgers,
tickets, money orders, cashier’s checks, and similar financial
documents and records, including computers, computer disks,
diskettes, and hard drives,

and other media are maintained where the drug dealers have ready
access to them.

That it is common for drug dealers to conceal contraband, large
amounts of currency, precious metals, jewelry, address lists,
telephone lists, proceeds of drug sales, and records of drug

transactions in secure locations within their residences, yards,

3

Filed 02/14/19 Page 8 of 21 Page|D #: 8

Case 5:19-cm-00014-ELW Document 1

viii.

ix.

garages, offices, businesses, automobiles, safes, safe deposit boxes,
and obscure locations known only to them, i.e., mail drops, mini
storage warehouses, etc., for ready access and to conceal the same
from law enforcement authorities.

That persons involved in illegal drug trafficking conceal in their
residences, yards, offices, businesses, safes, garages, storage
buildings, vehicles, safe deposit boxes, and obscure locations,
caches of drugs, large amounts of currency, weapons, financial
instruments, precious metals, jewelry, and other items of value
and/or proceeds from drug transactions and evidence of financial
transactions relating to obtaining, transferring, secreting, or
spending of money made from engaging in illegal drug trafficking
activities.

That drug dealers often purchase expensive vehicles, businesses
and residences with the proceeds from their drug transactions
Also, that drug dealers frequently change vehicles and register
vehicles in other names to avoid detection by law enforcement
personnel.

That drug dealers amass large proceeds from the sale of illegal
drugs, they often attempt to legitimize their profits and maintain
evidence of financial transactions relating to the obtaining,
transferring, secreting or spending of large sums of money derived

from their illegal drug distribution activities.

4

Filed 02/14/19 Page 9 of 21 Page|D #: 9

Case 5:19-cm-00014-ELW Document 1

Xii.

Xiii.

Xiv.

XV.

xvi.

That to accomplish these goals drug dealers utilize, including but
not limited to, foreign and domestic banks and their attendant
services securities cashier’s checks, money drafts letters of
credit, brokerage houses real estate, shell corporations business
fronts telephones cellular telephones facsimile machines digital
and various paging devices and two-way radio systems
Furthermore, drug dealers frequently change telephone numbers
paging devices and telephone instruments

That drug dealers commonly maintain addresses and telephone
numbers in books or papers which reflect names alias names
addresses and telephone numbers for their associates in their
illegal drug trafficking

That drug dealers take or cause to be taken photographs video and
digital audiotapes of themselves their associates their property,
and their illegal products Furthermore, these drug dealers often
maintain these photographs video and audiotapes in their
residences offices safes garages storage buildings vehicles and
safe deposit boxes

That drug dealers frequently keep paraphernalia for packaging
diluting,

weighing and distributing the illegal drugs` Furthermore, this

paraphernalia includes but is not limited to, scales plastic bags

Filed 02/14/19 Page 10 of 21 Page|D #: 10

 

Case 5:19-cm-00014-ELW Document 1

xvii.

xviii.

xix.

XX.

xxi.

xxii.

xxiii.

diluting agents boxes trash compactors, heat sealers, and sealing
tape.

That the courts have recognized that unexplained wealth is
probative

evidence of crimes motivated by greed, and in particular, illegal
trafficking in controlled substances

That drug traffickers very often possess firearms and other
weapons for

the purpose of` protecting their drug trafficking enterprises from the
efforts

of law enforcement authorities as well as from persons who might
attempt to steal any drugs or money possessed by the drug
traffickers

Affiant is aware that drug traffickers often maintain extra
residences as

stash houses meeting locations and temporary housing for drug
associates Furthermore, these residences are frequently rented,
purchased or titled in others’ names even though the residences
remain in the control of the drug traffickers

In the Affiant’s experience as an investigator, it has been found
that illegal drug trafficking is frequently a continuing activity over
months and even years Illegal drug traffickers typically Will obtain

and distribute controlled substances on a regular basis much as a

6

Filed 02/14/19 Page 11 of 21 Page|D #: 11

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 12 of 21 Page|D #: 12

distributor of a legitimate commodity would purchase stock for
sale, and similarly, such drug traffickers will have an inventory
which will fluctuate in size depending upon the demand for the
product. The Affiant expects the drug trafficker to keep records of
his illegal activities for a period extending beyond the time during
which he actually possesses illegal controlled substances in order
that he can maintain contact with his criminal associates for future
drug transactions and so that he can have records of prior
transactions for which he might still be owed money or might owe
someone else money. Drug traffickers frequently use third parties
to transport shipments of illegal drugs and cash proceeds from the
sale of illegal drugs These third parties use a variety of methods to
transport shipments of illegal drugs and cash, including
automobiles
4. l have personally participated in the investigation set forth below.
I am familiar with the facts and circumstances of the investigation through my
personal participation, from discussions with other agents of HSI and other law
enforcement ofiicers. Unless otherwise noted, wherever in this affidavit I assert
that a statement was made, the information was provided by another HSI agent or
law enforcement officer. Such statements are among many statements made by

others and are stated in substance and in part unless otherwise indicated. In

addition, this affidavit is based on information from the following sources

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 13 of 21 Page|D #: 13

i. Oral and written reports about this and other investigations which I
have received from federal agents and local law enforcement;

ii. Physical surveillance conducted by federal agents and task force
officers (TFO), or local law enforcement agencies the details of
which have been reported to me either directly or indirectly;

iii. A review of telephone toll records and subscriber information;

iv. Public records;

v. A review of audio recordings resulting from consensually
monitored meetings involving a reliable confidential informant and
the target of the investigation;

vi. Information provided by reliable confidential informant; and

vii. My training and experience as a task force officer and the training
and experience of other law enforcement officials including other

HSI special agents and task force officers
5. Based on the facts set forth in this affidavit, there is probable cause
to believe that the property described in Attachment A-l and Attachment A-2 has
been used to commit violations of 21 U.S.C.§ 841(a)(l), 846 and 856(a)(l) and
(a)(2) as provided in 18 U.S.C. § 2. There is also probable cause to believe that
the items to be seized described in Attachment B Will constitute evidence of these
criminal violations and will lead to the identification of additional individuals

who are engaged in the commission of these offenses

PROBABLE CAUSE

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 14 of 21 Page|D #: 14

6. In November 2017, HSI special agents and task force officers
began an investigation into the distribution of controlled substances specifically
methamphetamine, by an individual identified by a confidential source
(hereinafter referred to as “CS”l) as “Ramiro,” and another, identified as “Jorge,”.
The CS explained that s/he came to meet “Ramiro” and “Jorge” at a regularly
occurring event that takes place outside the Western District of Arkansas

7. In February 2018, the CS spoke with “Ramiro” and “Jorge” about
the sale of crystal methamphetamine In doing so, the CS reported that “Jorge”
and “Ramiro” were to charge the CS $600.00 per ounce if the drugs were
delivered to the CS in Northwest Arkansas The price dropped to $500.00 per
ounce if the CS drove to Tulsa to make the purchase. Lastly, the CS was provided
with the telephone number 918-856-8317 for “Jorge” and telephone number 918-
812-7331 for “Ramiro”.

8. HSI special agents and task force officers conducted open-source
research on the telephone numbers assigned to “Jorge” and “Ramiro”. According
to credit-derived records the 918-856-8317 (“Jorge) is associated to Jorge
SANDOVAL-lmega of 3710 W. 36 Street North, Tulsa, Oklahoma, while
telephone number 918-812-7331 (“Ramiro”) is associated with Ramiro

VERGARA of 13636 E. 580 Road, Inola, Oklahoma, HSI special agents also

 

l The CS, who has received consideration on State of Arkansas and Federal charges has provided
information that has proven to be reliable, as it has been corroborated through the examination of phone
records surveillance, and controlled purchases of methamphetamine by the CS.

9

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 15 of 21 Page|D #: 15

learned that T-Mobile Communications is the service provider for the number
possessed by “Jorge.”

9. On March 1, 2018, at the direction of HSI special agents and task
force officers the CS contacted VERGARA and inquired about purchasing
crystal methamphetamine The CS reported that VERGARA agreed to sell crystal
methamphetamine to the CS the following evening On March 2, 2018, while
driving to the Tulsa, Oklahoma area to meet VERGARA, the CS received a
telephone call from VERGARA. During the telephone call, VERGARA provided
the CS With his address (13636 E. 580 Road, Inola, Oklahoma). The CS drove to
VERGARA’s as instructed and purchased approximately 2 ounces of crystal
methamphetamine for $1,300.00 in a controlled transaction. The crystal
methamphetamine was submitted to the Drug Enforcement Administration’s
(DEA) laboratory for analysis According to the DEA laboratory, the substance
purchased was “d-Methamphetamine Hydrochloride” (crystal methamphetamine),
had a net weight of 55.60 grams and a purity of 97%.

10. On March 5, 2018, T-Mobile was served with a Department of
Homeland Security (DHS) subpoena for subscriber information and call detail
records for the telephone number used by “Jorge” (918~856-8317). On March
28, 2018, T-Mobile complied with the DHS subpoena by providing the requested
data. According to T-Mobile, telephone number 918-856-8317 is subscribed to
by Jorge A. SANDOVAL Iruegas of 6415 N. Madison Avenue, Tulsa, OK 74126.
Credit-derived, open-source information revealed that 6415 N. Madison Avenue

is a former address of SANDOVAL. The account was established on June 6,

10

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 16 of 21 Page|D #: 16

2016, and remained active until SANDOVAL’S arrest, describe below. In
reviewing the call detail records HSI special agents noted that SANDOVAL and
VERGARA communicated with one another on at least 121 separate occasions
between December 8, 2017 and March 5, 2018.

ll. In April 2018, the CS placed a consensually monitored telephone
call to SANDOVAL at telephone number 918-856-8317. SANDOVAL answered
the telephone and proceeded to speak with the CS about the sale / purchase of a
large quantity of crystal methamphetamine Over the course of the next several
weeks the CS spoke with SANDOVAL about the sale of methamphetamine On
April 17, 2018, SANDOVAL told the CS that he would sell the CS one (1) pound
of crystal methamphetamine for $6,500.00. The CS and SANDOVAL agreed to
meet later to conduct the transaction.

12. On April 23, 2018, HSI special agents applied for and received a
federal search warrant (5:18CM46) authorizing real-time location tracking for
“Jorge’s” telephone (918-856-8317). The order was provided to T-Mobile
Communications who began providing geographical location dataz.

13. On May 1, 2018, the CS reported that SANDOVAL could meet to
sell the crystal methamphetamine the following day (May 2, 2018). On May 2,
2018, the CS, while under constant surveillance of law enforcement, met
SANDOVAL, who was accompanied by VERGARA, in the Western District of

Arkansas HSI special agents and task force officers observing the meeting noted

 

2 T-Mobile Communications provides geo-location information in 15-minute intervals

11

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 17 of 21 Page|D #: 17

that SANDOVAL and VERGARA arrived in a Dodge Caravan bearing Oklahoma
license plate HRZ252. lt should be noted that HSI special agents and task force
officers have observed this vehicle at the 3710 W. 36th Street North, Tulsa,
Oklahoma, the known residence of SANDOVAL, on multiple occasions During
the meeting, SANDOVAL provided the CS with a box containing the agreed
upon crystal methamphetamine The CS provided SANDOVAL with the
$6,500.00 in buy money. After the meeting with SANDOVAL and VERGARA
concluded, the CS provided the purchased contraband to the HSI special agents
and task force officers overseeing the operation. The contraband was
subsequently submitted to the DEA’s laboratory for testing On May 25, 2018,
the DEA laboratory reported that the contraband purchased from SANDOVAL
and VERGARA on May 2, 2018, was “d-Methamphetamine Hydrochloride”
(crystal methamphetamine), had a net weight of 454.9 grams and a purity of 99%.

14. After concluding the above-summarized purchase of crystal
methamphetamine from SANDOVAL and VERGARA, HSI special agents and
task force officers conducted analysis of location information for SANDOVAL’s
telephone, as provided by T-Mobile (see paragraph 13). The analysis revealed
that SANDOVAL’s telephone (i.e. SANDOVAL) was at or near his residence
(3710 W. 36 Street, North, Tulsa, Oklahoma) for several hours prior to meeting

the CS. SANDOVAL only left his residence after receiving a consensually

 

monitored telephone call from the CS advising SANDOVAL that the CS was en
route to the meeting location. After departing his residence, SANDOVAL was

observed traveling eastbound from Tulsa. SANDOVAL made a brief stop,

12

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 18 of 21 Page|D #: 18

approximately 30 minutes at or near VERGARA’s residence in lnola, Oklahoma,
before continuing eastbound toward the Western District of Arkansas Location
data for the time-period covering the actual sale of methamphetamine to the CS
detailed that SANDOVAL was at or near the buy location. lt should be noted that
HSI special agents and task force officers confirmed SANDOVAL and
VERGARA’s presence at the sale Finally, after the sale was completed,
SANDOVAL and VERGARA were observed by HSI special agents and task
force officers traveling westbound into Oklahoma, Location data for |
SANDOVAL’s telephone confirmed that he returned to Tulsa.

15. On August 15, 2018, special agents and task force officers with
HSI and the DEA executed a federal search warrant (18-MJ-102-FI-IM) at
SANDOVAL’s residence (3710 West 36 Street, North, Tulsa, Oklahoma). The
search of SANDOVAL’s residence resulted in the seizure of several bundles that
were found to contain over 19 pounds of marijuana. During an interview,
SANDOVAL stated that he communicated with others engaged in the trafficking
of the marijuana via a third-party application on his cellular telephone During
the search of his residence, SANDOVAL’s cellular telephone, an Apple iPhone,
was located and seized (Subject Telephone 1). The Apple iPhone (Subject
Telephone 1) was transported to HSI Fayetteville where it was retained as
evidence

16. On December 13, 2018, SANDOVAL was charged, via
indictment, with violation of Title 21 U.S.C. § 841(a)(1) and 846 - Conspiracy to

Distribute Methamphetamine and violation of Title 21 U.S.C. §§ 841(a)(1),

13

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 19 of 21 Page|D #: 19

841(b)(1)(A)(viii) Distribution of More Than 50g Actual Methamphetamine On
January 23, 2019, special agents and task force officers with HSI traveled to 3710
West 36 Street, North, Tulsa, Oklahoma to arrest SANDOVAL. SANDOVAL
was not at the residence but was located at his place of employment Upon
contacting SANDOVAL, he was advised of the arrest warrant and taken into
custody. SANDOVAL was searched and an Apple iPhone (Subject Telephone 2)
was located on his person. SANDOVAL was subsequently transported to
Fayetteville, Arkansas and turned over to the U.S. Marshals Service. The Apple
iPhone (Subject Telephone 2) was retained by HSI as evidence

17. Based on the foregoing, your Affiant believes that probable cause
exists to believe there is located on Subject Telephone l and Subject Telephone 2
which were seized from the possession of SANDOVAL, described in detail in
Attachments A-1 and A-2, evidence of violation of Title 21 United States Code, §

841 (a)(i), 846 and 856(a)(1) and (a)(z) as provided in 18 U.s.C. § 2.

PROCEDURS FOR ELECTRONICALLY STORED INFORMATION
18. It is not possible to determine, merely by knowing the cellular
telephone's make, model and serial number, the nature and types of services to
which the device is subscribed, and the nature of the data stored on the device
Cellular devices today can be simple cellular telephones and text message
devices can include cameras can serve as personal digital assistants and have
functions such as calendars and full address books and can be mini computers

allowing for electronic mail services web services and rudimentary word

14

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 20 of 21 Page|D #: 20

processing An increasing number of cellular service providers now allow for
their subscribers to access their device over the intemet and remotely destroy all
of the data contained on the device For that reason, the device may only be
powered in a secure environment or, if possible, started in "flight mode" which
disables access to the network. Unlike typical computers many cellular
telephones do not have hard drives or hard drive equivalents and store information
in volatile memory within the device or in memory cards inserted into the device
Current technology provides some solutions for acquiring some of the data stored
in some cellular telephone models using forensic hardware and software Even if
some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject
to forensic data acquisition or that have potentially relevant data stored that is not
subject to such acquisition, the examiner must inspect the device manually and
record the process and the results using digital photography. This process is time
and labor intensive and may take weeks or longer.

19. Following the issuance of this warrant, I will collect the subject
cellular telephones and subject them to analysis All forensic analysis of the data
contained within the telephones and their memory cards Will employ search
protocols directed exclusively to the identification and extraction of data within
the scope of this warrant.

20. Based on the foregoing identifying and extracting data subject to
seizure pursuant to this Warrant may require a range of data analysis techniques

including manual review, and, consequently, may take weeks or months The

15

 

 

 

Case 5:19-cm-00014-ELW Document 1 Filed 02/14/19 Page 21 of 21 Page|D #: 21

personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days absent further application to this court.
CONCLUSION

21. Based upon the foregoing, including the information provided by
the confidential source, the observations made by investigators and the evidence
collected, your Affiant believes that evidence, fruits and instrumentalities of
criminal activity in violation of Title 21 United States Code, Sections 841(a)(1)
and 846 and Title 18 United States Code, Section 2, specifically those items
detailed in Attachment B, currently exists on the property identified in

Attachment A-l and Attachment A-2.

       

 

. \ A
rce Officer, HSI

Subscribed and sworn to befor

ELJ_\HMMM,

Hon. Erin L. Wiedemann
United States Magistrate Judge

'ebruary / , 2019

 

16

 

 

